TDCJ Offender Details Page l of 2

33,65'; »©l
`TE_)W mt

 

; §earch

   

       

0ffender lnformation Details '

`siD Number: 05788310

TDCJ Number: 01817711

Name: CASAVANT,XAV|ER RENE
Race: H

Gender: M

DOB: 1981-09-26

Maximum Sentence Date: _ 2030-08-12

Current Faci|ity: ' COFF|ELD

Projected Re|ease Date: _ 2030-08-12

Parole E|igibi|ity Date: l 2021-08-12

Offender Visitation Eligib|e: Y_E§

lnformation provided is updated once daily dun'ng Weekdays and multiple times per day
on visitation days. Because this information is subject to change, family members and
friends are encouraged to call the unit prior to traveling for a visit.

SPEC|AL lNFORMATlON FOR SCHEDULED RELEASE:

scheduled Re|ease Date: Offender is not scheduled for release at this time.

scheduled Re|ease Type: Will be determined When release date is scheduled
l scheduled Re|ease Lo¢atiom Will be determined When release date is scheduled

 

. Paro'e:R;€§)/;i¢wlnf°rm§§i¢v: .

 

Offense History:

 

Sentence
Date

Offense
Date

Sentence (YY-

Offense MM_DD)

County Case No.

 

 

 

http ://offender.tdcj .texas.gov/0ffenderSearch/offenderDetail.action?sid=OS7883 10 7/8/2015